DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 October, 2022 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-generating component” in claims -13, 8-11, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI (US 2012/0326292 A1 – published 27 December, 2012).
As to claim 1, OHASHI discloses an electric power-steering control device (2; figure 2; par. 36) having a control unit (1) that controls a motor (5) configured to output assistive torque to assist steering by a driver (par. 36-37), the electric power-steering control device comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a notch section (62 and/or 63) that is formed with a notch shape at an outer edge of the main body when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7),
wherein the notch section is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7), and
wherein the heat-storing body has  linear asymmetric shape, when viewed in the thickness direction of the substrate ( see annotated figure 7).
However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the notch is at one of the corners of the main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the surrounding notch section would be at a corner of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

    PNG
    media_image1.png
    789
    1374
    media_image1.png
    Greyscale

Annotated Figure 7 of OHASHI

As to claim 2, OHASHI discloses an electric power-steering control device (2; figure 2; par. 36) having a control unit (1) that controls a motor (5) configured to output assistive torque to assist steering by a driver (par. 36-37), the electric power-steering control device comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a notch section (62 and/or 63) that is formed with a notch shape at an outer edge of the main body when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7, wherein there is an indentation/notch shown),
wherein the notch section is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7), and
wherein the heat-storing body has  linear asymmetric shape, when viewed in the thickness direction of the substrate ( see annotated figure 7).
However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the notch is at one of the sides of the rectangular plate shaped main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the surrounding notch section would be at a side of the claimed shape of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

As to claim 3, OHASHI discloses an electric power-steering control device (2; figure 2; par. 36) having a control unit (1) that controls a motor (5) configured to output assistive torque to assist steering by a driver (par. 36-37), the electric power-steering control device comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a recess (62 and/or 63) recessed from a surface of the main body, the surface being on a side opposite the substrate (annotated figure 7),
wherein the recess is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7).
However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the recess is at one of the corners of the main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the recess would be at a corner of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

As to claim 4, OHASHI, as modified, further discloses wherein the heat-storing body has a linear asymmetric shape, when viewed in the thickness direction of the substrate (see annotated figure 7).

As to claim 5, OHASHI, as modified, further discloses comprising a solder part (par. 39) connecting the substrate and the heat-storing body to each other (at the location of 12).

As to claim 6, OHASHI, as modified, further discloses wherein the substrate is provided with a mount area (13) having a shape corresponding to the shape of the main body (par. 39; figure 7).

As to claim 7, OHASHI, as modified, further teaches wherein the main body has a cross sectional shape, defined in the thickness direction (see annotated figure 7, wherein there is a cross sectional shape along the thickness direction indicated), in which an outer edge of corner main body (previously provided to be a rectangular plate shape) on a side opposite to the substrate (section of main body which is not on the side at which the main body and the heat-generating component are located) has a shape (see figures 7-8b).
However, OHASHI does not explicitly disclose wherein the outer edge of the corner of the main body is provided with a curved line shape.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as previously indicated, with further a curved line shape at the location of an outer edge of the corner of the main body, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, with a corner of the outer edge of the main body being a curved line shape, dependent upon a design choice. Further, note that in the instant application, pg. 14, 24, and 34 the Applicant has not disclosed any criticality for the claimed limitations.

As to claim 8, OHASHI discloses an electronic unit (2 and/or 1) comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a notch section (62 and/or 63) that is formed with a notch shape at an outer edge of the main body when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7),
wherein the notch section is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7), and
wherein the heat-storing body has  linear asymmetric shape, when viewed in the thickness direction of the substrate ( see annotated figure 7).
However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the notch is at one of the corners of the main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the surrounding notch section would be at a corner of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

As to claim 9, OHASHI discloses an electronic unit (2 and/or 1) comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a notch section (62 and/or 63) that is formed with a notch shape at an outer edge of the main body when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7, wherein there is an indentation/notch shown),
wherein the notch section is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7), and
wherein the heat-storing body has  linear asymmetric shape, when viewed in the thickness direction of the substrate ( see annotated figure 7).
However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the notch is at one of the sides of the rectangular plate shaped main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the surrounding notch section would be at a side of the claimed shape of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

As to claim 10, OHASHI discloses an electronic unit (2 and/or 1) comprising:
a substrate (10);
a heat-generating component (40) that is provided on one surface of the substrate (par. 37) and generates heat during operation (par. 5, 6, 36); and
a heat-storing body (60) that is configured to store the heat from the heat-generating component (par. 39), the heat-storing body having:
a main body (61) that has a shape (figures 7-8B) and is provided on the one surface of the substrate (par. 39); and
a recess (62 and/or 63) recessed from a surface of the main body, the surface being on a side opposite the substrate (annotated figure 7),
wherein the recess is located in one of the sides of the main body (figures 8a-8b), the one being furthest from the heat-generating component (as shown in figure 7, in view of figures 8a-8b, the heat-generating component is off center from the heat-storing body, such that one side of the main body, where the notch section is located, would be furthest from the heat-generating component), when viewed in the thickness direction of the substrate (see figures 8a-8b, in view of thickness direction of the substrate indicated in annotated figure 7).

However, OHASHI does not explicitly disclose wherein the main body of the heat-storing body has a rectangular plate shape, such that the recess is at one of the corners of the main body.
It would have been obvious for one having ordinary skill in the art to provide the main body to be a rectangular plate shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, OHASHI with a main body being a rectangular plate shape, such that the recess would be at a corner of the main body, dependent upon a design choice. Further, note that in the instant application, pg. 8, 21, 24, and 32 the Applicant has not disclosed any criticality for the claimed limitations.

Allowable Subject Matter
Claims 11-14 contain allowable subject matter over the prior art, in view of the positioning and criticality of the recess at the center of the main body of the heat-storing body, as noted within the eleventh embodiment (pg. 33) of the specification, as filed. In particular, the positioning of the recess at the center of the main body makes “it possible to suppress variation, in the heat conduction performance from the semiconductor module 20 to the heat storing body 40, depending on the positions of the main body 410.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/28/2022